Dismissed and Opinion Filed January 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00901-CR

                            WILLIE DAVID GRIFFIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 4
                                  Dallas County, Texas
                         Trial Court Cause No. MA13-63040-E

                              MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and this

decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140901F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

WILLIE DAVID GRIFFIN, Appellant                  On Appeal from the County Criminal Court
                                                 No. 4, Dallas County, Texas
No. 05-14-00901-CR        V.                     Trial Court Cause No. MA13-63040-E.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Bridges, Lang-Miers, and Myers.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered January 8, 2015.